DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/139,870 filed 12/31/2020.
Claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al., Pub No US 2016/0277802 A1 (hereafter Bernstein).

Regarding Claim 1, Bernstein discloses a method for processing information, applied to a first client, the method comprising:
displaying a live broadcast page of a first user account for a live broadcast [FIG.3B & para.0061: Discloses displaying a live broadcast page (element 330) of a first user; and FIG.10 & para.0029: Discloses that each user having their own individual account with the social media platform.], wherein the first user account is logged into the first client [para.0076: Discloses users with accounts  and comprises a live broadcast function [FIG.2A & para.0055: Discloses a Start Broadcast (element 225) control function (a live broadcast function) which begins the real-time transmission of a live video stream.];
obtaining a first information in the live broadcast page, wherein the first information is sent from the first user account to a second user account [FIG.3B & para.0061: Discloses a first user is viewing the live broadcast page and sends an appreciation gesture (a first information – hearts in element 350) for other viewers and the broadcaster (a second user account) to see.], the second user account comprises the live broadcast function [para.0025: Discloses the user interface is displayed on all computing devices (first, second, third, … user accounts); and FIG.2A & para.0055: Discloses the second user account  (broadcaster) user interface includes the Start Broadcast (element 225) control function (a live broadcast function) which begins real-time transmission of a live video stream.] and is in a different live broadcast room than the first user account [FIG.3A & para.0006: Discloses an invite to join the broadcaster (element 305 – the first user) at the second user display, thus the second user is not in the same live broadcast room of the first user since the second user has not yet joined the viewing of the broadcast; and para.0022: Discloses sharing the broadcast and information with other viewers in another social media platform (a different live broadcast room).]; and
and sending the first information [para.0032: Discloses a viewer may send a plurality of signal of appreciation (first information).].

Regarding Claim 2, Bernstein discloses the method according to claim 1, and Bernstein further discloses wherein said obtaining the first information comprises:
receiving a voice message input by the first user account through a voice portal in the live broadcast page [para.0061: Discloses the first information may be an appreciation gesture such as a voice command (a voice message) from the first user. The system provides the signal of appreciation to the social media server, where the signal is associated with a time in the real-time video stream when user was watching the broadcast in the live broadcast page (element 330); and FIG.1 & para.0026: Discloses the user’s voice command is received thru a microphone (element 122 – a voice portal) at users computing device.]; and
extracting the first information from the voice message [para.0061: Discloses the system receives the signal of appreciation and generates an icon (extracting from the voice command to generate an  icon - element 350) which is then provided back to viewers.].

Regarding Claim 3, Bernstein discloses the method according to claim 1, and Bernstein further discloses wherein said obtaining the first information comprises:
generating the first information in response to detecting that the first user account triggers an information sending control in the live broadcast page, wherein the first information corresponds to the information sending control [FIG.3A: Discloses a first user detecting an option to “Dismiss or to View” (element 305) the live broadcast, thus when “View” is selected the first user account triggers an information sending control. One the viewer selects to view (triggers an information control) the live broadcast, then the viewer has options to send (generate) an appreciation gesture (the first information – voice commands that generate icons such as shown as hearts in element 305).].

Regarding Claim 4, Bernstein discloses the method according to claim 1, and Bernstein further discloses wherein the first information comprises an identification and quantity of virtual gifts presented by the first user account to the second user account [para.0032: Discloses signals of appreciation for a first viewer may be blue hearts, signals of appreciation for a second viewer may be orange hearts, signals of appreciation for a third viewer may be purple hearts, etc. Thus, each of the indications may be associated with a particular viewer (an identification) and the display elements (hearts) for the indication may reflect a different user; and FIG.3B: Discloses an identification (heart shading) and quantity of virtual gifts (hearts).].

Regarding Claim 5, Bernstein discloses the method according to claim 1, and Bernstein further discloses wherein said obtaining the first information comprises:
obtaining text information input by the first user account and/or images uploaded by the first user account, wherein the text information and the images are sent to the second user account [para.0031: Discloses engagement indications that represent feedback and information from the ; and
determining the first information comprising the text information and/or the images [para.0031: Discloses the interactive streaming application is configured to receive the data stream and to generate representations (determining) of engagement (first information) indications in the data stream and provide the representations to the display.].

Regarding Claim 6, Bernstein discloses the method according to claim 1, and Bernstein further discloses further comprising:
determining that the second user account has received the first information in response to receiving acknowledge information from the second user account [para.0061: Discloses the social media server provides the engagement indication (from first user) along with the real-time video stream, so that other viewers and the broadcaster (second user) can see (determining) engagement representations 350 for the signal at their display.], wherein the second user account is logged into a second client [FIG.10 & para.0029: Discloses that each user having their own individual account with the social media platform; and para.0076: Discloses users with accounts logs into the social media server, thus a second user is logged in as a second client.].

Regarding Claim 7, Bernstein discloses a method for processing information, applied to a server [para.0003: Discloses a social media server.], the method comprising:
obtaining a first information sent from a first user account to a second user account [FIG.3B & para.0061: Discloses a first user is viewing the live broadcast page and sends an appreciation gesture (a first information – hearts in element 350) for other viewers and the broadcaster (a second user account) to see.], wherein the first user account and the second user account comprise a live broadcast function [para.0025: Discloses the user interface is displayed on all computing devices (first, second, third, … user accounts); and FIG.2A & para.0055: Discloses all (first, second …) user accounts include a user interface that includes the Start Broadcast (element 225) control function (a live broadcast , the second user account is in a different live broadcast room than the first user account [FIG.3A & para.0006: Discloses an invite to join the broadcaster (element 305 – the first user) at the second user display, thus the second user is not in the same live broadcast room of the first user since the second user has not yet joined the viewing of the broadcast; and para.0022: Discloses sharing the broadcast and information with other viewers in another social media platform (a different live broadcast room).], the first information is obtained in a live broadcast page of the first user account for a live broadcast by a first client [FIG.3B: Discloses the first information (hearts in element 350) obtained in live broadcast page of the first user account for a live broadcast by a first client.], and the first user account is logged into the first client [FIG.10 & para.0029: Discloses that each user having their own individual account with the social media platform; and para.0076: Discloses users with accounts logs into the social media server, thus a first user is logged in as a first client.];
sending displaying information comprising the first information to a second client [para.0032: Discloses a viewer may send a plurality of signal of appreciation (first information) to be shared with all viewer and broadcaster (second client).], wherein the second user account is logged into the second client [FIG.10 & para.0029: Discloses that each user having their own individual account with the social media platform; and para.0076: Discloses users with accounts logs into the social media server, thus a second user is logged in as a second client.].

Regarding Claim 8, Bernstein discloses the method according to claim 7, and Bernstein further discloses further comprising:
in response to obtaining the first information, sending the displaying information to clients into which user accounts in a live broadcast room of the first user account and the second user account log [para.0048: Discloses at the server, a video streaming engine may receive the engagements (first information) and may provide information about the engagements to the viewers (clients into which user accounts in a live broadcast room of the first user account) and the broadcaster (the second user account log) for display.].

the method according to claim 7, and Bernstein further discloses wherein the first information comprises an identification and quantity of virtual gifts presented by the first user account to the second user account, and the displaying information further comprises an identification of the first user account [para.0048: Discloses the information (first information) about the engagement may include an identifier for who provided the signal and when it was provided; and FIG.3B: Discloses an identification (heart shading) and quantity of virtual gifts (hearts). ].

Regarding Claim 10, Bernstein discloses the method according to claim 7, and Bernstein further discloses wherein the first information comprises an image and/or text to be sent from the first user account to the second user account [para.0031: Discloses engagement indications that represent feedback and information from the viewers of the video stream. For example, the engagements may include comments (text information), signals of appreciation, share notifications, viewer join notifications, etc.; and para.0057: Discloses the comments may include text, emoticons, emoji, or other content provided by one of the viewers.].

Regarding Claim 11, Bernstein discloses a terminal device, comprising: 
a processor [FIG.11 & para.0095-0096: Discloses a processing device (element 1102) for executing instructions (element 1126).]; and
a memory for storing instructions executable by the processor [FIG.11para.0095-0096: Discloses memory (element 1104) storing instructions (element 1126).],
wherein the processor is configured to execute the instructions [para.0094: Discloses executing instructions.] to perform the following operations:
displaying a live broadcast page of a first user account for a live broadcast [FIG.3B & para.0061: Discloses displaying a live broadcast page (element 330) of a first user; and FIG.10 & para.0029: Discloses that each user having their own individual account with the social media platform.], wherein the first user account is logged into the terminal [para.0076: Discloses users with accounts logs into the social media server.] and comprises a live broadcast function [FIG.2A & para.0055: Discloses a Start Broadcast (element 225) control function (a live broadcast function) which begins the real-time transmission of a live video stream.];
obtaining a first information in the live broadcast page, wherein the first information is sent from the first user account to a second user account [FIG.3B & para.0061: Discloses a first user is viewing the live broadcast page and sends an appreciation gesture (a first information – hearts in element 350) for other viewers and the broadcaster (a second user account) to see.], the second user account comprises the live broadcast function [para.0025: Discloses the user interface is displayed on all computing devices (first, second, third, … user accounts); and FIG.2A & para.0055: Discloses the second user account  (broadcaster) user interface includes the Start Broadcast (element 225) control function (a live broadcast function) which begins real-time transmission of a live video stream.] and is in a different live broadcast room than the first user account [FIG.3A & para.0006: Discloses an invite to join the broadcaster (element 305 – the first user) at the second user display, thus the second user is not in the same live broadcast room of the first user since the second user has not yet joined the viewing of the broadcast; and para.0022: Discloses sharing the broadcast and information with other viewers in another social media platform (a different live broadcast room).]; and
sending the first information [para.0032: Discloses a viewer may send a plurality of signal of appreciation (first information).].

Regarding Claim 12, Bernstein discloses the terminal device according to claim 11, and Bernstein further discloses wherein said obtaining the first information comprises:
receiving a voice message input by the first user account through a voice portal in the live broadcast page [para.0061: Discloses the first information may be an appreciation gesture such as a voice command (a voice message) from the first user. The system provides the signal of appreciation to the social media server, where the signal is associated with a time in the real-time video stream when user was watching the broadcast in the live broadcast page (element 330); and FIG.1 & para.0026: ; and
extracting the first information from the voice message [para.0061: Discloses the system receives the signal of appreciation and generates an icon (extracting from the voice command to generate an  icon - element 350) which is then provided back to viewers.].

Regarding Claim 13, Bernstein discloses the terminal device according to claim 11, and Bernstein further discloses wherein said obtaining the first information comprises:
generating the first information in response to detecting that the first user account triggers an information sending control in the live broadcast page, wherein the first information corresponds to the information sending control [FIG.3A: Discloses a first user detecting an option to “Dismiss or to View” (element 305) the live broadcast, thus when “View” is selected the first user account triggers an information sending control. One the viewer selects to view (triggers an information control) the live broadcast, then the viewer has options to send (generate) an appreciation gesture (the first information – voice commands that generate icons such as shown as hearts in element 305).].

Regarding Claim 14, Bernstein discloses the terminal device according to claim 11, and Bernstein further discloses wherein the first information comprises an identification and quantity of virtual gifts presented by the first user account to the second user account [para.0032: Discloses signals of appreciation for a first viewer may be blue hearts, signals of appreciation for a second viewer may be orange hearts, signals of appreciation for a third viewer may be purple hearts, etc. Thus, each of the indications may be associated with a particular viewer (an identification) and the display elements (hearts) for the indication may reflect a different user; and FIG.3B: Discloses an identification (heart shading) and quantity of virtual gifts (hearts).].

Regarding Claim 15, Bernstein discloses the terminal device according to claim 11, and Bernstein further discloses wherein said obtaining the first information comprises:
obtaining text information input by the first user account and/or images uploaded by the first user account, wherein the text information and the images are sent to the second user account [para.0031: Discloses engagement indications that represent feedback and information from the viewers of the video stream. For example, the engagements may include comments (text information), signals of appreciation, share notifications, viewer join notifications, etc.; and para.0057: Discloses the comments may include text, emoticons, emoji, or other content provided by one of the viewers.]; and
determining the first information comprising the text information and/or the images [para.0031: Discloses the interactive streaming application is configured to receive the data stream and to generate representations (determining) of engagement (first information) indications in the data stream and provide the representations to the display.].

Regarding Claim 16, Bernstein discloses the terminal device according to claim 11, and Bernstein further discloses wherein the operations further comprise:
determining that the second user account has received the first information in response to receiving acknowledge information from the second user account [para.0061: Discloses the social media server provides the engagement indication (from first user) along with the real-time video stream, so that other viewers and the broadcaster (second user) can see (determining) engagement representations 350 for the signal at their display.], wherein the second user account is logged into a second client [FIG.10 & para.0029: Discloses that each user having their own individual account with the social media platform; and para.0076: Discloses users with accounts logs into the social media server, thus a second user is logged in as a second client.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weicheng MU, (US 2018/0098028 A1) - Discloses a first user sending information while a live broadcast is in session (e.g., while the first terminal is currently and continuously receiving and displaying video data streamed by the emcee). 
Stevens et al., (US 2014/0297811 A1) - Discloses managing streamed communication between a client device and one or more of a plurality of remote devices via a digital data communication network, the data communication network comprising a plurality of routers each operable to receive streamed data from one or more of said devices [para.0024]. Each chat-room client must have the ability to transmit a live stream from their own camera, while at the same time receiving multiple live streams from other chat-room participants [para.0037].
Sachin G. Deshpande, (US 2006/0174207 A1) – Discloses method for displaying a single user interface window having one or more of a list area, a messages area, and a message creation area. The method also involves displaying in the list area information about chat room session in which a user is participating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. O./
Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426